DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 January 2022 has been entered.
 
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1, 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al., U.S. Patent Application Publication 2018/0343682 (hereinafter Tang), in view of Kone, U.S. Patent Application Publication 2010/0330993 (hereinafter Kone), further in view of Viljamaa et al., U.S. Patent Application Publication 2020/0396270 (hereinafter Viljamaa).
Regarding claim 1, Tang discloses a method for wireless communications by a user equipment (UE) (disclosed is a method for wireless communications by a UE, according to [0327]-[0339], Fig. 12), comprising: 
	transmitting, to a source base station, a capability of the UE associated with a bandwidth class or a band combination in connection with a handover in which the UE maintains connections with the source base station and a target base station (the UE transmits TTI request information to a source eNB, said TTI request information indicating to said source eNB the UE’s short TTI communication capability, according to [0328]-[0332], Fig. 12 [steps 1201, 1202, and 1203], whereby a particular TTI length is associated with a particular size bandwidth [“a capability of the UE associated with a bandwidth class”], according to [0278]); 
	receiving a handover message from the source base station serving the UE to handover from the source base station to the target base station, wherein the handover message comprises at least one of a target base station configuration to apply during handover execution or a source base station configuration to apply during the handover execution based on the capability of the UE (the source eNB sends a handover command message, comprising an assigned TTI length that the UE is to use to communicate with a particular target eNB, to said UE, according to [0336]-[0337], Fig. 12 [steps 1206 and 1207]); 
	establishing a first connection with the target base station (the UE begins to communicate with the target eNB, according to [0338], Fig. 12 [step 1208]). 
	Tang does not expressly disclose maintaining a second connection with the source base station over a period of time during the handover; and communicating with 
	Kone discloses maintaining a second connection with the source base station over a period of time during the handover (seamless connectivity is maintained when handing over from one base station to another, according to [0006]); and 
communicating with the source base station and the target base station during the handover execution using at least one of the target base station configuration or the source base station configuration (a radio resource configuration of a target base station is provided to a UE in a handover command from a source base station, according to [0007]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with Kone by maintaining a second connection with the source base station over a period of time during the handover; and communicating with the source base station and the target base station during the handover execution using at least one of the target base station configuration or the source base station configuration.
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid dropped connections while changing base stations.
	Neither Tang nor Kone expressly discloses that the UE supports overlapping data communication with the source base station and the target base station during the handover.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone with Viljamaa such that the UE supports overlapping data communication with the source base station and the target base station during the handover.
	One of ordinary skill in the art would have been motivated to make this modification in order to prevent degradation of quality of service (Viljamaa:  [0003]).
	Regarding claim 10, Tang discloses an apparatus for wireless communication at a user equipment (UE) (disclosed is a UE, according to [0417], Fig. 18), comprising: 
	a memory (the UE comprises a memory, according to [0417], Fig. 18 [element 1804]); and 
	at least one processor coupled to the memory (the UE comprises a processor coupled to the memory, according to [0417], Fig. 18 [element 1801]) and configured to: 
transmit, to a source base station, a capability of the UE associated with a bandwidth class or a band combination in connection with a handover in which the UE maintains connections with the source base station and a target base station (the UE transmits TTI request information to a source eNB, said TTI request information indicating to said source eNB the UE’s short TTI communication capability, according to [0328]-[0332], Fig. 12 [steps 1201, 1202, and 1203], whereby a particular TTI length is 
	receive a handover message from the source base station serving the UE to handover from the source base station to the target base station, wherein the handover message comprises at least one of a target base station configuration to apply during handover execution or a source base station configuration to apply during the handover execution based on the capability of the UE (the source eNB sends a handover command message, comprising an assigned TTI length that the UE is to use to communicate with a particular target eNB, to said UE, according to [0336]-[0337], Fig. 12 [steps 1206 and 1207]); 
	establish a first connection with the target base station (the UE begins to communicate with the target eNB, according to [0338], Fig. 12 [step 1208]).
	Tang does not expressly disclose maintaining a second connection with the source base station over a period of time during the handover; and communicating with the source base station and the target base station during the handover execution using at least one of the target base station configuration or the source base station configuration, nor that the UE supports overlapping data communication with the source base station and the target base station during the handover.
	Kone discloses maintaining a second connection with the source base station over a period of time during the handover (seamless connectivity is maintained when handing over from one base station to another, according to [0006]); and 
communicating with the source base station and the target base station during the handover execution using at least one of the target base station configuration or the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with Kone by maintaining a second connection with the source base station over a period of time during the handover; and communicating with the source base station and the target base station during the handover execution using at least one of the target base station configuration or the source base station configuration.
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid dropped connections while changing base stations.
	Neither Tang nor Kone expressly discloses that the UE supports overlapping data communication with the source base station and the target base station during the handover.
	Viljamaa discloses that the UE supports overlapping data communication with the source base station and the target base station during the handover (a terminal device undergoes an intra-frequency handover, wherein said terminal remains on a given frequency when handing over from the source cell to the target cell, according to [0066]-[0067]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone with Viljamaa such that the UE supports overlapping data communication with the source base station and the target base station during the handover.

	Regarding claim 11, Tang discloses a method for wireless communications by a source base station (disclosed is a method for wireless communications by a source eNB, according to [0327]-[0339], Fig. 12), comprising: 
	receiving, from a user equipment (UE), a capability of the UE associated with a bandwidth class or a band combination in connection with a handover in which the UE maintains connections with the source base station and a target base station (the UE transmits TTI request information to a source eNB, said TTI request information indicating to said source eNB the UE’s short TTI communication capability, according to [0328]-[0332], Fig. 12 [steps 1201, 1202, and 1203], whereby a particular TTI length is associated with a particular size bandwidth [“a capability of the UE associated with a bandwidth class”], according to [0278]); 
	transmitting a handover message to the UE to handover from the source base station to the target base station, wherein the handover message comprises at least one of a target base station configuration to apply during handover execution or a source base station configuration to apply during the handover execution based on the capability of the UE (he source eNB sends a handover command message, comprising an assigned TTI length that the UE is to use to communicate with a particular target eNB, to said UE, according to [0336]-[0337], Fig. 12 [steps 1206 and 1207]). 
	Tang does not expressly disclose maintaining a connection with the UE over a period of time during the handover; and communicating with the UE during the handover execution using at least the source base station configuration, nor that the UE 
	Kone discloses maintaining a connection with the UE over a period of time during the handover (seamless connectivity is maintained when handing over from one base station to another, according to [0006]); and 
	communicating with the UE during the handover execution using at least the source base station configuration (during the seamless handover between two base stations, the source base station necessarily communicates with the UE in a manner consistent with said source base station’s configuration).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with Kone by maintaining a connection with the UE over a period of time during the handover; and communicating with the UE during the handover execution using at least the source base station configuration.
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid dropped connections while changing base stations.
	Neither Tang nor Kone expressly discloses that the UE supports overlapping data communication with the source base station and the target base station during the handover.
	Viljamaa discloses that the UE supports overlapping data communication with the source base station and the target base station during the handover (a terminal device undergoes an intra-frequency handover, wherein said terminal remains on a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone with Viljamaa such that the UE supports overlapping data communication with the source base station and the target base station during the handover.
	One of ordinary skill in the art would have been motivated to make this modification in order to prevent degradation of quality of service (Viljamaa:  [0003]).
	Regarding claim 20, Tang discloses a method for wireless communications by a target base station (disclosed is a method for wireless communications by a target eNB, according to [0327]-[0339], Fig. 12), comprising: 
	receiving, from a source base station, a capability of a user equipment (UE) associated with a bandwidth class or a band combination (the UE transmits TTI request information to a source eNB, said TTI request information indicating to said source eNB the UE’s short TTI communication capability, whereby said source eNB forwards this information to the target eNB, according to [0328]-[0332], Fig. 12 [steps 1201, 1202, 1203, and 1204], whereby a particular TTI length is associated with a particular size bandwidth [“a capability of a user equipment (UE) associated with a bandwidth class”], according to [0278]); 
	transmitting, to the source base station, a target base station configuration to apply during handover execution or a source base station configuration to apply during the handover execution based on the capability of the UE (the target eNB transmits TTI 
	communicating with the UE during the handover execution using at least the target base station configuration (the UE begins to communicate with the target eNB using the TTI indication information, according to [0338], Fig. 12 [step 1208]).
	Tang does not expressly disclose that the capability received from the source base station by the target base station is in connection with a handover in which the UE maintains connections with the source base station and the target base station, nor that the UE supports overlapping data communication with the source base station and the target base station during the handover.
	Kone discloses that the capability received from the source base station by the target base station is in connection with a handover in which the UE maintains connections with the source base station and the target base station (seamless connectivity is maintained when handing over from one base station to another, according to [0006]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with Kone such that the capability received from the source base station by the target base station is in connection with a handover in which the UE maintains connections with the source base station and the target base station.
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid dropped connections while changing base stations.

	Viljamaa discloses that the UE supports overlapping data communication with the source base station and the target base station during the handover (a terminal device undergoes an intra-frequency handover, wherein said terminal remains on a given frequency when handing over from the source cell to the target cell, according to [0066]-[0067]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone with Viljamaa such that the UE supports overlapping data communication with the source base station and the target base station during the handover.
	One of ordinary skill in the art would have been motivated to make this modification in order to prevent degradation of quality of service (Viljamaa:  [0003]).

7.	Claims 2-3, 12-13, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Kone in view of Viljamaa as applied to claims 1, 11, and 20 above, further in view of Reznik et al., U.S. Patent Application Publication 2006/0286945 (hereinafter Reznik). 
	Regarding claim 2, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 1.  
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability of the UE that is transmitted to the source base station comprises a UE capability for at least 
	Reznik discloses that the capability of the UE that is transmitted to the source base station comprises a UE capability for at least one of an inter-frequency handover, an intra-band and inter-frequency handover, and an inter-band handover, and wherein the capability is associated with the band combination (a WTRU initiates inter-frequency handover, according to [0030], whereby the WTRU communicates in two or more different frequency bands [“band combination”], according to [0003], [0005]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa with Reznik such that the capability of the UE that is transmitted to the source base station comprises a UE capability for at least one of an inter-frequency handover, an intra-band and inter-frequency handover, and an inter-band handover, and wherein the capability is associated with the band combination.
	 One of ordinary skill in the art would have been motivated to make this modification in order to maximize received signal quality (Reznik:  [0030]).
	Regarding claim 3, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 1.  Additionally, Tang discloses that the capability is associated with the bandwidth class (a particular TTI length is associated with a particular size bandwidth [“bandwidth class”], according to [0278]).
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability of the UE that is transmitted to the source base station comprises a UE capability for an intra-
	Reznik discloses that the capability of the UE that is transmitted to the source base station comprises a UE capability for an intra-frequency handover in which the UE maintains the connections with the source base station and the target base station (a WTRU initiates soft single frequency handover, according to [0004]-[0009]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa with Reznik such that the capability of the UE that is transmitted to the source base station comprises a UE capability for an intra-frequency handover in which the UE maintains the connections with the source base station and the target base station.
	One of ordinary skill in the art would have been motivated to make this modification in order to maximize received signal quality (Reznik:  [0030]).
	Regarding claim 12, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 11.  
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability that is received from the UE comprises a UE capability for at least one of an inter-frequency handover, an intra-band and inter-frequency handover, and an inter-band handover, and wherein the capability is associated with the band combination.
	Reznik discloses that the capability that is received from the UE comprises a UE capability for at least one of an inter-frequency handover, an intra-band and inter-frequency handover, and an inter-band handover, and wherein the capability is associated with the band combination (a WTRU initiates inter-frequency handover, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa with Reznik such that the capability that is received from the UE comprises a UE capability for at least one of an inter-frequency handover, an intra-band and inter-frequency handover, and an inter-band handover, and wherein the capability is associated with the band combination.
	 One of ordinary skill in the art would have been motivated to make this modification in order to maximize received signal quality (Reznik:  [0030]).
	Regarding claim 13, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 11.  Additionally, Tang discloses that the capability is associated with the bandwidth class (a particular TTI length is associated with a particular size bandwidth [“bandwidth class”], according to [0278]).
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability that is received from the UE comprises a UE capability for an intra-frequency handover in which the UE maintains connections with the source base station and the target base station.
	Reznik discloses that the capability that is received from the UE comprises a UE capability for an intra-frequency handover in which the UE maintains connections with the source base station and the target base station (a WTRU initiates soft single frequency handover, according to [0004]-[0009]).

	One of ordinary skill in the art would have been motivated to make this modification in order to maximize received signal quality (Reznik:  [0030]).
	Regarding claim 21, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 20.  
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability that is received from the source base station comprises a UE capability for at least one of an inter-frequency handover, an intra-band and inter-frequency handover, and an inter-band handover, and wherein the capability is associated with the band combination.
	Reznik discloses that the capability that is received from the source base station comprises a UE capability for at least one of an inter-frequency handover, an intra-band and inter-frequency handover, and an inter-band handover, and wherein the capability is associated with the band combination (a WTRU initiates inter-frequency handover, according to [0030], whereby the WTRU communicates in two or more different frequency bands [“band combination”], according to [0003], [0005]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa with Reznik such that the capability that is received from the source base station comprises a UE capability for at least one of an inter-frequency handover, an 
	 One of ordinary skill in the art would have been motivated to make this modification in order to maximize received signal quality (Reznik:  [0030]).
	Regarding claim 22, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 20.  Additionally, Tang discloses that the capability is associated with the bandwidth class (a particular TTI length is associated with a particular size bandwidth [“bandwidth class”], according to [0278]).
	Neither Tang, Kone, and Viljamaa expressly discloses that the capability that is received from the source base station comprises a UE capability for an intra-frequency handover.
	Reznik discloses that the capability that is received from the source base station comprises a UE capability for an intra-frequency handover (a WTRU initiates single frequency handover, according to [0004]-[0009]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa with Reznik such that the capability that is received from the source base station comprises a UE capability for an intra-frequency handover.
	One of ordinary skill in the art would have been motivated to make this modification in order to maximize received signal quality (Reznik:  [0030]).

8.	Claims 4-5, 14-15, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Kone in view of Viljamaa as applied to claims 1, 11, .
	Regarding claim 4, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 1.
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability of the UE that is transmitted to the source base station comprises a number of supported component carriers (CCs) for an intra-band handover.
	Yoshimoto discloses that the capability of the UE that is transmitted to the source base station comprises a number of supported component carriers (CCs) for an intra-band handover (when a terminal apparatus supports a prescribed function (such as perform a handover within a particular bandwidth, according to [0142]), said terminal apparatus transmits information that indicates the number of component carriers for which aggregating may be performed, according to [0156]-[0157]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa with Yoshimoto such that the capability of the UE that is transmitted to the source base station comprises a number of supported component carriers (CCs) for an intra-band handover.
	One of ordinary skill in the art would have been motivated to make this modification in order to mitigate interference (Yoshimoto:  [0008]).
	Regarding claim 5, the combination of Tang, Kone, Viljamaa, and Yoshimoto discloses all the limitations of claim 4.

	Yoshimoto discloses that the capability indicates at least one of: the capability indicated based on a carrier aggregation (CA) bandwidth class, a maximum number of CCs that are supported by the UE for the intra-band handover, a maximum bandwidth supported by the UE for the intra-band handover, a number of CCs that includes overlapped CCs for intra-frequency handover, supported uplink component carriers that are indicated by a first bandwidth class, or supported downlink component carriers that are indicated by a second bandwidth class (the terminal apparatus indicates the number of component carriers for which aggregation can be performed [a maximum number of CCs that are supported by the UE for the intra-band handover”], according to [0156]-[0157]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa as modified by Yoshimoto with Yoshimoto such that the capability indicates at least one of: the capability indicated based on a carrier aggregation (CA) bandwidth class, a maximum number of CCs that are supported by the UE for the intra-band handover, a maximum bandwidth supported by the UE for the intra-band handover, a 
	One of ordinary skill in the art would have been motivated to make this modification in order to mitigate interference (Yoshimoto:  [0008]).
	Regarding claim 14, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 11.
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability that is received from the UE comprises a number of supported component carriers (CCs) for an intra-band handover.
	Yoshimoto discloses that the capability that is received from the UE comprises a number of supported component carriers (CCs) for an intra-band handover (when a terminal apparatus supports a prescribed function (such as perform a handover within a particular bandwidth, according to [0142]), said terminal apparatus transmits information that indicates the number of component carriers for which aggregating may be performed, according to [0156]-[0157]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa with Yoshimoto such that the capability that is received from the UE comprises a number of supported component carriers (CCs) for an intra-band handover.
	One of ordinary skill in the art would have been motivated to make this modification in order to mitigate interference (Yoshimoto:  [0008]).

	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability indicates at least one of: the capability based on a carrier aggregation (CA) bandwidth class, a maximum number of CCs that are supported by the UE for the intra-band handover, a maximum bandwidth supported by the UE for the intra-band handover, a number of CCs that includes overlapped CCs for intra-frequency handover, supported uplink component carriers that are indicated by a first bandwidth class, or supported downlink component carriers that are indicated by a second bandwidth class.
	Yoshimoto discloses that the capability indicates at least one of: the capability based on a carrier aggregation (CA) bandwidth class, a maximum number of CCs that are supported by the UE for the intra-band handover, a maximum bandwidth supported by the UE for the intra-band handover, a number of CCs that includes overlapped CCs for intra-frequency handover, supported uplink component carriers that are indicated by a first bandwidth class, or supported downlink component carriers that are indicated by a second bandwidth class (the terminal apparatus indicates the number of component carriers for which aggregation can be performed [a maximum number of CCs that are supported by the UE for the intra-band handover”], according to [0156]-[0157]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa as modified by Yoshimoto with Yoshimoto such that the capability indicates at least one of: the capability based on a carrier aggregation (CA) bandwidth class, a maximum number of CCs that are supported by the UE for the intra-band handover, a 
	One of ordinary skill in the art would have been motivated to make this modification in order to mitigate interference (Yoshimoto:  [0008]).
	Regarding claim 23, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 20.
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability that is received from the source base station comprises a number of supported component carriers (CCs) for an intra-band handover.
	Yoshimoto discloses that the capability that is received from the source base station comprises a number of supported component carriers (CCs) for an intra-band handover (when a terminal apparatus supports a prescribed function (such as perform a handover within a particular bandwidth, according to [0142]), said terminal apparatus transmits information that indicates the number of component carriers for which aggregating may be performed, according to [0156]-[0157]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa with Yoshimoto such that the capability that is received from the source base station comprises a number of supported component carriers (CCs) for an intra-band handover.

	Regarding claim 24, the combination of Tang, Kone, Viljamaa, and Yoshimoto discloses all the limitations of claim 23.
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability indicates at least one of: the capability based on a carrier aggregation (CA) bandwidth class, a maximum number of CCs that are supported by the UE for the intra-band handover, a maximum bandwidth supported by the UE for the intra-band handover, a number of CCs that includes overlapped CCs for intra-frequency handover, supported uplink component carriers that are indicated by a first bandwidth class, or supported downlink component carriers that are indicated by a second bandwidth class.
	Yoshimoto discloses that the capability indicates at least one of: the capability based on a carrier aggregation (CA) bandwidth class, a maximum number of CCs that are supported by the UE for the intra-band handover, a maximum bandwidth supported by the UE for the intra-band handover, a number of CCs that includes overlapped CCs for intra-frequency handover, supported uplink component carriers that are indicated by a first bandwidth class, or supported downlink component carriers that are indicated by a second bandwidth class (the terminal apparatus indicates the number of component carriers for which aggregation can be performed [a maximum number of CCs that are supported by the UE for the intra-band handover”], according to [0156]-[0157]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa as modified by Yoshimoto with Yoshimoto such that the capability indicates at 
	One of ordinary skill in the art would have been motivated to make this modification in order to mitigate interference (Yoshimoto:  [0008]).

9.	Claims 8, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Kone in view of Viljamaa as applied to claims 1, 11, and 20 above, further in view of Malkamaki et al., U.S. Patent Application Publication 2016/0112913 (hereinafter Malkamaki).
	Regarding claim 8, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 1.
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability of the UE that is transmitted to the source base station comprises a need for a time division multiplexing (TDM) pattern.
	Malkamaki discloses that the capability of the UE that is transmitted to the source base station comprises a need for a time division multiplexing (TDM) pattern (a UE indicates, to a base station, of the need for a TDM pattern extension, according to [0018]-[0022]).

	One of ordinary skill in the art would have been motivated to make this modification in order to provide more time to a UE to access a given cell (Malkamaki:  [0018]).
	Regarding claim 18, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 11.
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability of the UE that is received from the UE comprises a need for a time division multiplexing (TDM) pattern.
	Malkamaki discloses that the capability of the UE that is received from the UE comprises a need for a time division multiplexing (TDM) pattern (a UE indicates, to a base station, of the need for a TDM pattern extension, according to [0018]-[0022]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa with Malkamaki such that the capability of the UE that is received from the UE comprises a need for a time division multiplexing (TDM) pattern.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide more time to a UE to access a given cell (Malkamaki:  [0018]).
	Regarding claim 27, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 20.

	Malkamaki discloses that the capability that is received from the source base station comprises a need for a time division multiplexing (TDM) pattern (a UE indicates, to a base station, of the need for a TDM pattern extension, according to [0018]-[0022]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa with Malkamaki such that the capability that is received from the source base station comprises a need for a time division multiplexing (TDM) pattern.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide more time to a UE to access a given cell (Malkamaki:  [0018]).

Allowable Subject Matter
10.	Claims 6-7, 9, 16-17, 19, 25-26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645